          0:19-cv-02677-PJG            Date Filed 09/15/20            Entry Number 32             Page 1 of 6

PJG Consent SSA (Rev 09/14/20)                                                                             Gainey, Ralph Sanford
——————————————————————————————————————————————————————————



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA

Ralph Sanford Gainey,                                       )                C/A No. 0:19-2677-PJG
                                                            )
                                     Plaintiff,             )
                                                            )      ORDER ON PLAINTIFF’S APPEAL
            v.                                              )       FROM THE SOCIAL SECURITY
                                                            )      ADMINISTRATION’S DENIAL OF
Andrew Saul, Commissioner of the Social                     )       SOCIAL SECURITY BENEFITS
Security Administration,                                    )
                                                            )                   ☒ Affirmed
                                     Defendant.             )              ☐ Reversed and Remanded
                                                            )
          This social security matter is before the court pursuant to Local Civil Rule 83.VII.02 (D.S.C.) and 28 U.S.C.
§ 636(c) for final adjudication, with the consent of the parties, of the plaintiff’s petition for judicial review. The
plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision
of the defendant, Commissioner of Social Security (“Commissioner”), denying the plaintiff’s claims for social security
benefits.

Part I—Plaintiff seeks:

☐           Supplemental Security Income (“SSI”)
            Application date:                                    Plaintiff’s age at filing:
☒           Disability Insurance Benefits (“DIB”)
            Date last insured: September 30, 2019
☐           Other:
Plaintiff’s Year of Birth: 1968

Plaintiff’s alleged onset date: July 30, 2013

Plaintiff’s age at alleged onset date: 45

Part II—Social Security Disability Generally

          Under 42 U.S.C. § 423(d)(1)(A), (d)(5), and/or 42 U.S.C. § 1382c(a)(3)(H)(i), as well as pursuant to the
regulations formulated by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an
“inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not
less than 12 months.” 20 C.F.R. § 404.1505(a) and/or § 416.905(a); see also Blalock v. Richardson, 483 F.2d 773
(4th Cir. 1973). The regulations generally require the Administrative Law Judge (“ALJ”) to consider five issues in
sequence, as outlined below. 20 C.F.R. § 404.1502(a)(4) and/or § 416.920(a)(4). If the ALJ can make a determination
that a claimant is or is not disabled at any point in this process, review does not proceed to the next step. Id.
         A claimant has the initial burden of showing that she is unable to return to her past relevant work because of
her impairments. Once the claimant establishes a prima facie case of disability, the burden shifts to the Commissioner.
To satisfy this burden, the Commissioner must establish that the claimant has the residual functional capacity,

                                                     Page 1 of 6
          0:19-cv-02677-PJG                  Date Filed 09/15/20            Entry Number 32             Page 2 of 6

PJG Consent SSA (Rev 09/14/20)                                                                                    Gainey, Ralph Sanford
——————————————————————————————————————————————————————————


considering the claimant’s age, education, work experience, and impairments, to perform alternative jobs that exist in
the national economy. 42 U.S.C. § 423(d)(2)(A) and/or § 1382c(a)(3)(A)-(B); see also McLain v. Schweiker, 715
F.2d 866, 868-69 (4th Cir. 1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617 F.2d
1050, 1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from a vocational
expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).

Part III—Administrative Proceedings
Date of ALJ Decision: August 3, 2018

In applying the requisite five-step sequential process, the ALJ found:

Step 1:                  Plaintiff was engaged in substantial gainful activity during the relevant time period:
                         ☐ Yes ☒ No

Step 2:                  ☒ Plaintiff has the following severe impairments:
                         cervical spine disease with radiculopathy; lumbar spine disorder with stenosis, status post fusion
                         surgery; obesity; and major depressive disorder

                         ☐ Plaintiff does not have a severe impairment.

Step 3:                  ☒ Plaintiff’s impairment(s) does/do not meet or medically equal a Listing. 20 C.F.R. Part 404,
                         Subpart P, Appendix 1.

Step 4:                  Plaintiff’s Residual Functional Capacity is as follows:

                         [T]he claimant has the residual functional capacity to perform less than a full range of light
                         work as defined in 20 CFR 404.1567(b). He can lift, carry, push, and pull 20 pounds
                         occasionally and ten pounds frequently. He can sit for six hours and stand and walk for six
                         hours. The claimant can frequently stoop, crouch, and kneel. He should not crawl. He
                         can frequently balance. The claimant has no limits on hearing, seeing, or speaking. He
                         can frequently climb stairs and ramps. He cannot climb ladders, ropes, or scaffolds. The
                         claimant can frequently reach bilaterally in all directions, including overhead. He can
                         frequently finger, feel, and handle. The claimant needs to avoid concentrated exposure to
                         vibrations. He can frequently use his hands and feet for the operation of controls.

                         The claimant can perform simple, routine, repetitive job tasks. He can understand,
                         remember, and carry out job instructions related to simple, routine, repetitive job duties.
                         He can accept frequent supervision. The claimant can frequently interact with coworkers.
                         He can occasionally interact with the general public. He would work best with objects and
                         not with people, while performing simple, routine, and repetitive job tasks. The claimant
                         can maintain attention, concentration, and pace if allowed traditionally scheduled work
                         breaks of 15 minutes in the first half of the workday, 15 minutes in the second half of the
                         workday, and a 30-minute midday break. He can be punctual and work within a set
                         schedule. He requires no special supervision to complete work assignments pertaining to
                         simple, routine, repetitive job tasks. The claimant can make work-related decisions
                         regarding simple, routine, and repetitive job duties. He can adapt to changes in job duties
                         and work assignments if the changes are infrequent and gradually introduced. He should
                         not engage in any fast-paced factory production line assembly type of work.




                                                            Page 2 of 6
            0:19-cv-02677-PJG                Date Filed 09/15/20           Entry Number 32             Page 3 of 6

PJG Consent SSA (Rev 09/14/20)                                                                                  Gainey, Ralph Sanford
——————————————————————————————————————————————————————————


Step 5:                  ☐ Plaintiff could return to his/her past relevant work.

                         ☐ Plaintiff could not return to his/her past relevant work, but using the Medical-Vocational
                         Guidelines (“Grids”) as a framework supports a finding that Plaintiff is not disabled. 20 C.F.R. Pt.
                         404, Subpt. P, App’x 2.

                         ☒ Plaintiff could not return to his/her past relevant work, but there are jobs in the national economy
                         that Plaintiff can perform, as follows:
                         Labeler (DOT 920.587-014), which is considered light, unskilled work with an SVP of 2,and of
                         which there are approximately 500,000 jobs in the national economy; Inserter (DOT 794.687-058),
                         which is considered light, unskilled work with an SVP of I, and of which there are approximately
                         120,000 jobs in the national economy; and Garment Bagger (DOT 920.687-018), which is
                         considered light, unskilled work with an SVP of I, and of which there are approximately 140,000
                         jobs in the national economy.

Date of Appeals Council decision: July 18, 2019

Part IV—Standard of Review

          Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits. However, this
review is limited to considering whether the Commissioner’s findings “are supported by substantial evidence and were
reached through application of the correct leI.gal standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see
also 42 U.S.C. § 405(g); Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only
whether the Commissioner’s decision is supported by substantial evidence and whether the correct law was applied.
See Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980, 982
(4th Cir. 1980). “Substantial evidence” means “such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion; it consists of more than a mere scintilla of evidence but may be somewhat less than a
preponderance.” Craig, 76 F.3d at 589; see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Pearson v. Colvin,
810 F.3d 204, 207 (4th Cir. 2015). “Under the substantial-evidence standard, a court looks to an existing
administrative record and asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual
determinations.” Biestek, 139 S. Ct. at 1154 (citation omitted). In reviewing the evidence, the court may not
“undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its] judgment for that of
the [Commissioner].” Craig, 76 F.3d at 589; see also Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012).
Accordingly, even if the court disagrees with the Commissioner’s decision, the court must uphold it if it is supported
by substantial evidence. Blalock, 483 F.2d at 775.

Part V—Issues for Judicial Review

      I.           The ALJ failed to properly assess medical source opinion evidence.

      II.          The ALJ did not explain his findings regarding the Plaintiff’s residual functional
                   capacity, as required by Social Security Ruling 96-8p.

      III.         Evaluation of subjective symptomology of the Plaintiff.

Oral Argument

             ☒ Held on September 3, 2020.

             ☐ Oral argument not necessary for disposition



                                                           Page 3 of 6
          0:19-cv-02677-PJG          Date Filed 09/15/20       Entry Number 32         Page 4 of 6

PJG Consent SSA (Rev 09/14/20)                                                                 Gainey, Ralph Sanford
——————————————————————————————————————————————————————————



Summary of Reasons

       Issue I: Plaintiff argues that the ALJ failed to properly evaluate the opinion evidence
from two consultative examiners. Upon careful consideration of the parties’ arguments, the
court affirms the ALJ’s decision on this issue pursuant to the following authorities/reasons:

      •     20 C.F.R. § 404.1527(c) (detailing the factors for weighing medical opinion evidence and
            instructing ALJs to apply the factors—including the length and nature of the source’s
            treatment relationship with the claimant, the supportability of the opinion, the opinion’s
            consistency with the other evidence in the record, whether the source is a specialist, and
            any other factors that may support or contradict the opinion—to all medical opinions,
            including those from consultative or one-time examiners.).

      •     Plaintiff challenges the ALJ’s decision to discount the June 3, 2016 opinion evidence from
            Dr. Robert Brabham, a consultative examining psychologist, and the November 12, 2016
            opinion evidence from Dr. Alain Looti, a state agency consultative physical examiner. The
            ALJ accorded Dr. Brabham’s opinions little weight, finding that they were not consistent
            with the balance of the evidence, that Dr. Brabham as a psychologist and rehabilitation
            counselor lacks medical expertise to assess physical functioning, and that he appeared to
            have relied heavily on Plaintiff’s subjective reports. (Tr. 24.) The ALJ accorded Dr.
            Looti’s opinions some weight but not more, finding that they were based on personal
            examination but not a long-term treatment relationship, Dr. Looti was familiar with the
            functioning of the SSA disability program, and his opinions were supported by his physical
            examination but not entirely consistent with other medical records. (Tr. 22.)

      •     Although Plaintiff may be able to point to selective records supporting his position,
            ultimately, Plaintiff has failed to demonstrate that these findings are unsupported by
            substantial evidence or controlled by an error of law. It is clear that the ALJ applied the
            applicable factors, and the following substantial evidence supports the ALJ’s findings:
            (See, e.g., Tr. 206 (Plaintiff failed to include any alleged mental conditions in his disability
            report as limiting his ability to work); Tr. 38-67 (Plaintiff’s hearing testimony which
            focused on his alleged physical impairments and limitations); Tr. 476, 479, 482, 485, 489,
            492, 496, & 500 (notes observing benign psychiatric findings); Tr. 506-07 (Dr. Looti’s
            findings antalgic gait, low back tenderness, and decreased range of motion of the lumbar
            spine); Tr. 496, 510, 513 (findings of normal gait); Tr. 585 (FCE findings of normal gait,
            the ability to perform a full squat, and the ability sit down in a chair and rise without
            difficulty). Additionally, contrary to Plaintiff’s argument during the hearing, the court is
            constrained to agree with the Commissioner that the ALJ reasonably found that Dr.
            Holford, Plaintiff’s treating orthopedic surgeon, adopted the findings and limitations
            contained within the FCE, which concluded that Plaintiff could perform a range of light to
            medium work. (See Tr. 589, 585.)

        Issue II: Plaintiff argues that the ALJ failed to account for Plaintiff’s moderate
limitations in interacting with others at Step Three of the sequential process in determining
Plaintiff’s residual functional capacity (“RFC”). Read as a whole, the ALJ’s decision shows
that the ALJ considered the evidence in the record regarding Plaintiff’s abilities to interact

                                                 Page 4 of 6
          0:19-cv-02677-PJG         Date Filed 09/15/20       Entry Number 32        Page 5 of 6

PJG Consent SSA (Rev 09/14/20)                                                               Gainey, Ralph Sanford
——————————————————————————————————————————————————————————



with others and that Plaintiff has failed to demonstrate that remand is warranted on this
basis pursuant to the following authorities/reasons:

      •     Pertinent here, the ALJ limited Plaintiff to frequent supervision, frequent interaction with
            coworkers, and occasional interaction with the public. The ALJ found that Plaintiff would
            work best with objects and not with people, while performing simple, routine, and
            repetitive job tasks.

      •     In evaluating Plaintiff’s RFC, the ALJ found that there was little mental health treatment
            during the relevant period, observing only two outpatient visits for mental health with
            generally benign psychiatric findings in December 2016. (Tr. 21) (citing Tr. 510, 513).
            Further, the ALJ found that despite Plaintiff’s lack of treatment, “the claimant’s overall
            mental condition remained stable without a need for psychiatric hospitalization or repeated
            visits to the emergency department due to uncontrolled mental health symptoms.
            Moreover, multiple primary care treatment notes contain benign psychiatric findings. The
            claimant was repeatedly described as cooperative with appropriate mood and affect.” (Tr.
            21) (citations omitted). The ALJ also noted that Plaintiff stated that he had no mental
            limitations that kept him from working; that the records contained benign psychiatric
            findings, and that Plaintiff had engaged in a somewhat normal level of daily activity. (Tr.
            24.) These findings are supported by substantial evidence. (Tr. 87) (agency reviewer
            observing that Plaintiff stated he had no mental limitations that keep him from working,
            and that he was disabled due to his physical condition only); (Tr. 476, 479, 482, 485, 489,
            492, 496, & 500) (notes observing benign psychiatric findings); (Tr. 261, 505, & 57-58)
            (describing his activities of daily living).

      •     Thus, the decision reflects a logical bridge from the evidence to the limitations included in
            Plaintiff’s residual functional capacity assessment. Cf. Monroe v. Colvin, 826 F.3d 176,
            189 (4th Cir. 2016) (remanding where the ALJ failed to “build an accurate and logical
            bridge from the evidence to his conclusion”) (citation omitted); Mascio v. Colvin, 780 F.3d
            632, 636-37 (4th Cir. 2015) (holding remand may be appropriate when the courts are left
            to guess at how the ALJ arrived at the conclusions and meaningful review is frustrated).

      •     Moreover, the court disagrees with Plaintiff’s assertion that the RFC is internally
            inconsistent and further observes that Plaintiff has failed to direct the court to evidence
            supporting additional limitations.

       Issue III: Subjective Complaints. The court concludes that the ALJ applied the
requisite factors and gave sound reasons for discounting the Plaintiff’s subjective complaints
that are supported by substantial evidence, based on the following authorities/reasons:

      •     Craig v. Chater, 76 F.3d 585, 594-95 (4th Cir. 1996) (detailing to two-step process for
            evaluating subjective complaints); 20 C.F.R. § 404.1529(c)(3) (listing the factors to
            considering in evaluating subjective complaints); SSR 16-3p, 2017 WL 5180304, at *10
            (proving the ALJ’s decision “must contain specific reasons for the weight given to the
            individual’s symptoms, be consistent with and supported by the evidence, and be clearly


                                                Page 5 of 6
          0:19-cv-02677-PJG         Date Filed 09/15/20       Entry Number 32        Page 6 of 6

PJG Consent SSA (Rev 09/14/20)                                                               Gainey, Ralph Sanford
——————————————————————————————————————————————————————————



            articulated so the individual and any subsequent reviewer can assess how the adjudicator
            evaluated the individual’s symptoms.”).

      •     Here, the ALJ discounted Plaintiff’s subjective complaints indicating that Plaintiff received
            conservative treatment; notes did not show loss of mobility; and his spine disorder was
            stable on conservative treatment. Further, as discussed above, the medical record shows
            little mental health treatment and generally benign psychiatric findings. (Tr. 24-25.)

      •     Although Plaintiff may point to selective evidence supporting his allegations, careful
            review of the ALJ’s decision as a whole and the record reveals that the ALJ specifically
            considered Plaintiff’s subjective reports and testimony and discussed extensive the medical
            records and opinion evidence. Further, the ALJ applied the requisite factors and offered
            specific reasons and support for discounting his allegations of disabling limitations. (Tr.
            24-25; see also Tr. 17-24.) Accordingly, the court similarly finds that Plaintiff has failed
            to demonstrate that the ALJ’s evaluation of his subjective complaints was unsupported by
            substantial evidence or controlled by an error of law. See Craig, 76 F.3d at 589 (stating
            that the court may not “undertake to re-weigh conflicting evidence, make credibility
            determinations, or substitute [its] judgment for that of the [Commissioner]”); Hays v.
            Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (holding that it is the ALJ’s responsibility,
            not the court’s, to determine the weight of evidence and resolve conflicts of evidence).

                                                 ORDER

☒           Affirmed for the reasons stated on the record. Plaintiff has failed to show that the
            Commissioner’s decision was unsupported by substantial evidence or controlled by
            an error of law.

☐           Reversed and remanded pursuant to ☐ Sentence Four ☐ Sentence Six of 42 U.S.C.
            § 405(g) for further consideration consistent with this Order.

☐           Reversed and remanded for an award of benefits.

            IT IS SO ORDERED.

                                                  __________________________________________
September 15, 2020                                Paige J. Gossett
Columbia, South Carolina                          UNITED STATES MAGISTRATE JUDGE




                                                Page 6 of 6
